Citation Nr: 0945600	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the Appellant is to be recognized as the Veteran's 
surviving spouse for the purpose of death benefits 
administered by the Department of Veterans Affairs. 



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, served on active duty from June 1972 to June 
1976, with a prior period of active duty of 4 years.  He died 
in December 2005.  The Appellant is seeking recognition as 
the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in December 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.

In June 2009, the Appellant did not appear for a hearing 
before a Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in November 
1980 and they divorced in March 1991.  

2.  The Veteran was not married at the time of his death in 
December 2005.  


CONCLUSION OF LAW

The Appellant may not be recognized as the surviving spouse 
of the Veteran for the purpose of death benefits administered 
by VA.  38 U.S.C.A. §§ 101(2) (West 2002); 38 C.F.R. §§ 3.50, 
3.52, 3.54 (2009).




Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04 (June 23, 2004).

As there is no dispute as to the essential facts required to 
resolve the matter and as the outcome of the appeal is 
governed by the interpretation and application of the law and 
regulations, rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence, the notice 
and duty to assist provisions of the VCAA are inapplicable 
and no further development under the VCAA is required.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

Of record is a marriage certificate, which shows that the 
Appellant and the Veteran were married in November 1980 in 
Sheridan County, Wyoming.  Also of record is a divorce 
decree, showing that the Appellant was granted a divorce from 
the Veteran by a Wyoming state court in March 1991.  

VA records, dated in 2002 and 2003, show that in terms of the 
Veteran's marital history, he was divorced and living alone, 
although he maintained occasional contact with the Appellant.    

Of record is the Veteran's death certificate, which shows 
that he died in December 2005, while an inpatient at the VA 
Medical Center in Sheridan, Wyoming.  His marital status at 
the time of death was listed as "divorced".    

In February 2006, the Appellant filed a claim for accrued 
benefits as the Veteran's surviving spouse.  In the claim, 
she indicated that she and the Veteran had divorced many 
years prior to the Veteran's death but that she still lived 
with the Veteran until he died.  

In a letter in April 2006, the RO notified the Appellant that 
her claim was disallowed as there was no accrued amount 
payable at the time of the Veteran's death.  

In September 2006, the Appellant filed a claim for dependency 
and indemnity compensation, death pension, and accrued 
benefits by a surviving spouse.  In that claim, she indicated 
that she and the Veteran were divorced, but that after the 
divorce they were separated up until the last year before the 
Veteran's death and had planned on remarrying. 

In a letter in December 2006, the RO notified the Appellant 
of its decision to deny her claim for death benefits on the 
basis that she and the Veteran were divorced and she was 
therefore not recognized as his surviving spouse.  

In statements received in February 2007, in April 2007, and 
in April 2008, the Appellant asserted that despite their 
divorce on the grounds of physical abuse, she and the Veteran 
remained very close and represented themselves as a family 
unit in the last few years (in one statement, six to seven 
years) before the Veteran died.  She argued that she and the 
Veteran were in the process of getting remarried just days 
before his death.  She stated that neither of them had 
remarried after their divorce, as they considered themselves 
a married couple and were planning to remarry in January 
2006.  She described how the Veteran would call her several 
times daily to talk through his fears and when he needed her 
help to clean, cook, and sew.  She indicated that they saw 
each other daily.  

Analysis

The Appellant does not contest the fact that she was divorced 
from the Veteran at the time of his death.  Rather, it 
appears that she is asserting that she took care of him in 
the time, perhaps years, preceding his death and that they 
had planned to remarry.  

To be considered a "surviving spouse" of a Veteran, the 
applicant must have been the Veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct of, or procured 
by the Veteran without fault of the spouse.  38 C.F.R. § 
3.50(b).



A claimant qualifies as a spouse of the Veteran if she was 
validly married to him.  38 C.F.R. § 3.50.  In determining 
whether the marriage is valid, the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued, will be applied. 
38 C.F.R. § 3.1(j).

In order to qualify as the Veteran's surviving spouse, the 
Appellant must have entered into a marriage with him that is 
considered valid under the laws of the jurisdiction in which 
they resided at the time of the marriage.  In this case, the 
Appellant clearly was not the Veteran's lawful spouse at the 
time of his death in December 2005 because their marriage was 
terminated by divorce in March 1991 and they had not 
remarried.  

It is not clear whether the Appellant and the Veteran resided 
together prior to his death.  In a claim in February 2006, 
the Appellant asserted that she had lived with the Veteran 
until his death, but the address she listed as her residence 
was not the same home address for the Veteran that is listed 
on the death certificate.  In any event, whether or not they 
resided together at the time of the Veteran's death is 
immaterial, as the Appellant has acknowledged that they had 
not legally remarried before the Veteran had died.  And the 
State of Wyoming does not recognize common law marriages.  

Also, the divorce was a legal impediment to any attempted 
marriage, short of a recognized marriage under the law in the 
State of Wyoming.  38 C.F.R. § 3.52 (deemed valid marriage). 






In this case, as the Veteran and the Appellant were not 
married at the time of his death, the Appellant can not be 
recognized as the surviving spouse of the Veteran for the 
purpose of VA death benefits.


ORDER 


The appeal to recognize the Appellant as the Veteran's 
surviving spouse for the purpose of death benefits 
administered by the Department of Veterans Affairs is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


